TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-08-00266-CR
NO. 03-08-00270-CR




Daniel Ryan Anderson, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
NOS. 8136 & 8137, HONORABLE JOE CARROLL, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N
 
                        Appellant Daniel Ryan Anderson filed a motion requesting that his appeal be
dismissed.  See Tex. R. App. P. 42.2(a).  We grant the motion and dismiss the appeal.
 
 
___________________________________________
                                                                        Diane M. Henson, Justice
Before Justices Patterson, Waldrop and Henson
Dismissed on Appellant’s Motion
Filed:   August 7, 2008
Do Not Publish